Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered March 28, 2007, which granted the motion of defendant City of New York for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
In opposition to the City’s prima facie demonstration of entitlement to judgment as a matter of law, plaintiff failed to raise a triable issue of fact as to whether the City knew or should have known that defendant Villarini had either a propensity for reckless behavior with a gun or a drinking problem (see White v Hampton Mgt. Co. L.L.C., 35 AD3d 243 [2006]).
We have considered plaintiffs remaining arguments and find *467them, unavailing. Concur—Lippman, P.J., Friedman, Sullivan, Gonzalez and Catterson, JJ.